Title: From Thomas Jefferson to William Woods, 15 January 1807
From: Jefferson, Thomas
To: Woods, William


                        
                            January 15, 1807.
                        
                        Th: Jefferson presents his compliments to Mr. [Woods]: he
                            was so much engaged yesterday, that it was not in his power at the moment when his messenger came, to return his thanks
                            for the Cheese he was so kind as to send him. He begs leave to do it now, and to assure him that as a manifestation of the
                            approbation of a fellow-citizen, it is received with augmented value and with thankfulness. 
                    